IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

 

*
vs. Case No. 19-2727ADC
*
DEBORAH OMOSHALEWA ADU
*
ek
ORDER OF DETENTION (18 U.S.C. § 3142) = oot

    
  

concluded that the following facts require the detention of the defendant pending the trial of this case.

PARTI: FINDINGS OF FACT UU
(1) This is a case in which the [government may properly seek detention] or [the court may consider ordering ~
detention sua sponte].

we (2) The defendant is charged under: 3 Uwe d sY 3 , 1S AX [PSE fee Yi i Ye 3 =

A
(3) The maximum term of imprisonment, if convicted, is: Zo yond

4) Based on the government's [proffer] [evidence] there is probable cause to believe that the defendant
committed the offense(s) charged.

LI The government is entitled to a presumption under § 3142 (e) [describe in Part IT].
, (1 The defendant has failed to rebut this presumption [as to flight risk] or [as to danger].

ot (5) ] find, by a preponderance of the evidence, from the information produced at the hearing that there is a
serious risk that the defendant will not appear.

CL) (6) I find, by clear and convincing evidence, from the information produced at the hearing that the defendant
poses a risk to the safety of other persons and the community.

Cl (7) [ find by clear and convincing evidence that there is no condition or combination of conditions which will
reasonably assure [the defendant’s presence at trial or as otherwise required] [community safety].

9 PART i wei D STATEME T OF ADDITIONAL REASONS FOR DETENTION

han Sehoaned tehias Fas coegleg add Olay Lie, wit ug

Ocal tah Estee Med =— - f / . .
) Nefusibeat Lake faueks der. Meigknwt, Vit

ais Mere, ~ AABN 3 (a

  

 

 

 

The defendant is committed to the custody of the Attomey General or his/her designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody
pending appeal. The defendant shail be afforded reasonable opportunity for private consultation with defense counsel. On order
of a court of the United States or on request of an attorney for the Government, the U.S. Marshal shal! deliver the defendant for
the purpose of an appearance in connection with a court proceeding.

  

August 16, 2019

 

   

Date A. David Copperthite

United States Magistrate Judge

US. District Court (9/2009) Criminal Magistrate Forms: Order of Detention
